

116 S4767 IS: PPE Innovation Act of 2020
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4767IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Casey (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish programs to support research and development with respect to personal protective equipment for health care workers.1.Short titleThis Act may be cited as the PPE Innovation Act of 2020.2.Improving the supply of personal protective equipmentPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 319M the following:319N.Programs to improve the supply of personal protective equipment(a)National Personal Protective Technology LaboratoryThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall continue to carry out the activities of the National Personal Protective Technology Laboratory within the National Institute for Occupational Safety and Health, including by—(1)conducting research and development related to personal protective equipment, which shall include developing new methods to test effectiveness of such equipment; (2)developing and implementing science-based national guidance for respiratory equipment and other personal protective equipment;(3)establishing guidance and tools to help employers and workers use personal protective equipment as effectively and efficiently as possible; and(4)developing and evaluating innovative designs and test methods to improve acceptability, comfort, fit, and usability of personal protective equipment.(b)Research and development program for personal protective equipment for health care workers(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall establish, within the National Personal Protective Technology Laboratory described in subsection (a), a program to ensure innovation with respect to personal protective equipment for health care workers, by conducting and applying scientific research on essential safety, design considerations, and usage qualities and standards of personal protective equipment used in health care settings.(2)RequirementsThe program established under paragraph (1) shall—(A)integrate consultation with heath care personnel who use personal protective equipment in their work to inform factors such as comfort over short- and long-durations, fit, durability, and feasibility in real-world health care settings;(B)conduct pilot testing for periods of 6 months to evaluate workforce experience with, and preliminary efficacy of, newly developed equipment; and (C)coordinate with manufacturers to—(i)ensure capability for large scale-production of personal protective equipment, even in the potential circumstance of low-profitability, and(ii)guarantee the ability to increase supply of such equipment rapidly in response to sudden medical need, through manufacturing at facilities within the United States and at reliable manufacturing facilities abroad.(3)ConsultationIn carrying out the program under this subsection, the Director of the Centers for Disease Control and Prevention shall consult with—(A)the Assistant Secretary of Labor for Occupational Safety and Health to align and integrate the objectives of the 2 agencies with respect to innovative development of personal protective equipment for health care workers; and(B)the Commissioner of Food and Drugs to ensure appropriate communication related to relevant certification of personal protective equipment.(4)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $180,000,000 for each of fiscal years 2021 through 2025.(c)Reporting(1)In generalThe Secretary shall seek to enter into a contract with the National Academies of Science, Engineering and Medicine (referred to in this subsection as the Academies) under which, not later than 3 years after the date of enactment of the PPE Innovation Act of 2020, and thereafter, at such regular intervals as the Secretary shall determine, the Standing Committee on Personal Protective Equipment for Workplace Safety and Health of such Academies shall—(A)present a workshop to update the public on progress of the program under subsection (b) and the progress and remaining knowledge gaps with respect to implementation of such program and innovative product deployment of personal protective equipment in health care settings in the United States; and(B)submit a written summary of such workshop to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives. (2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be required to carry out this subsection.(d)DefinitionIn this section, the term personal protective equipment means equipment worn to minimize exposure to hazards that cause serious workplace injuries and illnesses and includes respiratory protection, clothing, eye protection, and such other equipment to protect the wearer as the Secretary may determine..